DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Ritsema et al (US PG Pub. No. 2009/0301406) alone.
Regarding claim 1:
	Ritsema teaches a water heater comprising: a water storage tank (522, the embodiment being used in that of figure 8, although unlisted parts in figure 8 are referred to by their numbers in figure 2 for clarity) configured to store water to be heated, the water storage tank having a top wall (top of 522), a bottom wall (bottom of 522), and a side wall extending between the top wall and the bottom wall (circular side wall of 522, see figure 8); a combustion chamber (where 40 is in the embodiment of figure 2) extending below the bottom wall of the water storage tank; and a heat exchanger (532 and 534) configured to receive combustion gases from the combustion chamber and to transfer heat to water stored in the water storage tank (see figure 8), the heat exchanger including a first pass flue (532) coupled to receive combustion gases from the combustion chamber, the first pass flue extending through the water storage tank from the bottom wall of the water storage tank to the top wall of the water storage tank (see figure 8), and a second pass flue (534) coupled to receive combustion gases from the first pass flue, the second pass flue extending through the water storage tank from the top wall of the water storage tank toward the bottom wall of the water storage tank (see figure 8), wherein each of the second pass flue has a straight top portion, a curved bottom portion, and wherein the curved bottom portion of the second pass flue exits the water storage tank through at least one aperture defined in the side wall of the water storage tank (see figure 8 where the second pass flue exits the water storage tank inherently through an aperture in the side wall). 
	Ritsema fails to disclose a plurality of second pass flues and each of the second pass flues is contained within a first half of the water storage tank, the first half of the water storage tank extending in a direction along a length of the first pass flue.  However the examiner notes that Ritsema does disclose in paragraph 48 that the heat exchange portion 34 (or 534 in the embodiment in figure 8) could include multiple tubes and it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the second tube be in the same side of the water storage tank in order to leave and be connected to the same exhaust conduit (20 of figure 2) 

Regarding claim 2:
	Ritsema modified above teaches the side wall has a curved portion (outer round portion of cylindrical water heater 515) in which the at least one aperture is defined, each of the second pass flues exits the water storage tank through the at least one aperture defined in the curved portion of the side wall (see figure 8 and discussion above). 

Regarding claim 3:
	Ritsema modified above teaches each of the second pass flues having a first end and a second end, wherein the longitudinal axis of each of the second pass flues at the first end forms an angle with the longitudinal axis at the second end that is between 90 degrees and 130 degrees (see figure 8). 

Regarding claim 4:
	Ritsema modified above teaches all of the above except a distance between the curved portions of the second pass flues is smaller than a distance between the second ends of the second pass tubes, however the examiner notes that considering the finite possibilities of positioning the second pass flues it would have been obvious design choice to one having ordinary skill in the art to choose this configuration. 

Regarding claim 6:
	Ritsema modified above teaches an exhaust conduit (20) positioned to receive combustion gas from each of the second pass flues, the exhaust conduit being positioned proximal to the first half of the water storage tank (20 is next to one of the second flues, see figure 8). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Gordon et al (US PG Pub. No. 2004/0011301) - similar water heater
Steinhafel (US PG Pub. No. 2012/0291719) - similar water heater
Lesage et al (US PG Pub. No. 2016/0091222) - similar water heater


Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL HERZFELD whose telephone number is (571)272-5899. The examiner can normally be reached Monday-Friday 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NATHANIEL HERZFELD
Primary Examiner
Art Unit 3762



/NATHANIEL HERZFELD/Primary Examiner, Art Unit 3762